Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 1/13/2021, the following occurred: Claims 1, 6, 9, 13, and 17 have been amended.
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1 and 6 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 6 fall into at least one of the statutory categories (i.e., a process or method). The identified abstract idea is (claim 1 being representative):
continually assessing, electronically, via […] actual clinical performance of the health care professional as recorded […];
automatically creating a set of granules of health care knowledge […] […], the set of granules of health care knowledge include information, skills, and aptitudes that are intended to improve performance of the healthcare provider;
associating continuing education credits with each granule of health care knowledge of the set of granules of health care knowledge;
analyzing the actual clinical performance of the healthcare provider continually to determine whether the actual clinical performance falls within defined thresholds;
automatically defining a set of configurable conditions […] that use data […], results from analyzing the actual clinical performance continually, and the defined thresholds to trigger granule suggestions to the health care provider;
electronically delivering the appropriate health care knowledge granule based on the established preferences of the health care provider automatically as triggered by clinical performance;
recording the health care provider's interaction with the health care knowledge granule;
determining whether the interaction with the health care knowledge granule is indicative that the health care provider consumed the health care knowledge granule; and
recording continuing education credits based on the delivered health care knowledge granule if there is indication that the health care provider consumed the health care knowledge granule.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a system application server having a database, a clinical data system, and a computer. That is, other than reciting a system application server and a clinical data system and a computer, the claimed invention amounts to a health care professional following a series of rules or steps to receive continuing education. For example, but for the system application server, the clinical data system, and the computer, the claims encompass a person reviewing data received at a computer terminal within the clinical data system. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation under its BRI covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the "methods of organizing human activity" grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system application server having a database, a clinical data system, and a computer that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer and/or generic computer components performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more 
One or more claims further recite the additional elements of a trained machine learning models trained with unspecified data. A machine learning model is an algorithm that reasons from externally supplied instances to produce general hypotheses, which then make predictions about future instances (Kotsiantis, pg. 1, introductory quote). Under practical application, the additional element(s) is/are merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the system application server having a database, the clinical data system, and the computer amount to no more than mere instructions to apply the exception using a generic computer and/or components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of machine learning models is/are considered generally linking the abstract idea to a particular technological environment. Kotsiantis (2007) indicates that machine learning models have been used to analyze data sets (see all pages, for example, pg. 9, section 5, para. 1, “Linear discriminant analysis… used in statistics and machine learning to find the linear combination of features which best separate two or more classes of object”) and to produce labeled or unlabeled output called “instances” (see Kotsiantis, pg. 1, section 1, para. 2). Further, the prior art of record indicates that machine learning models are well-understood, routine, and conventional mathematical models (see Christiansson US2018/0122509 at Fig. 3, 4A, 4B and 4C, ¶0016 and 0017; see Moturu et al. US2016/0196389 at ¶0055). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.

For claim 6, the Examiner notes that amending the independent claims to recite training a machine learning model on “patient workflow assignments” and then use of the output of trained model the claim would likely advance prosecution under 35 U.S.C. §101. The Examiner highly suggests amending the independent claims to recite training a machine learning model on “patient workflow assignments” and using the output. See Specification, pg. 20, Ln. 28-31, which describes “patient workflow assignments”.

Claims 2-5 and 7-20 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) are not directed to a statutory category or (2) further define the abstract idea and/or (3) do not further limit the claim to a practical application and/or (4) do not provide an inventive concept such that the claims are subject matter eligible.	
Claim 13 further recites the additional element of reinforcement learning algorithms, which the Specification describes as a reinforcement learning model at pg. 20, Ln. 10-20. A reinforcement learning model/algorithm is considered merely generally linking without being recited in the claims as trained on specific data (see analysis, supra).

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over by Myers et al. (US 2008/0059292) in view of Dohring et al. (US 2014/0220543).

Regarding claim 1, Myers teaches a method for providing continuing education a health care professional comprising:
continually assessing, electronically, via a system application server, actual clinical performance of the health care professional as recorded in a clinical data system ([0053] teaches a data warehouse (server), which stores data. [0013] teaches a PQIPs program, which presents physicians with their performance annually using composite measures across four categories: Preventative care, Care Management, Generic Prescribing, and Administrative. [0036, 0040] teach an invention implementing a “Perpetual Performance Improvement” (“PPI”) system is used to assess and improve performance of an individual (e.g. doctors) representing an entity (e.g. practice). The Examiner interprets performance as clinical performance. [0040, 0042] teach obtaining data regarding the user’s practice; data input regarding their practices and from self-assessment activities, etc. [0019] teaches employing data from multiple sources. [0053] teaches EMR data from an EMR source of information (a clinical data system).);
automatically creating a set of granules of health care knowledge in a database on the system application server ([0043] teaches pathways (a set of granules of healthcare knowledge) are determined (created automatically) for a doctor based on rules related to past performance (clinical performance). [0053] teaches a data warehouse (server), where data can be stored (in a database).), […] include information, skills, and aptitudes that are intended to improve performance of the health care provider (Fig. 9 teaches My ePortfolio includes information about competencies (skills and aptitudes). The Examiner notes “to improve performance of the health care provider” is an intended use of the set of granules, which is not required to occur.);
associating continuing education credits with each granule of health care knowledge of the set of granules of health care knowledge ([0045, 0046] teach pathway(s) are associated with CME classes. [0068] teaches a performance improvement module (PIM) certified for 20 credits of ACCME CME credit. The Examiner interprets CME credit is associated with each CME class.);
analyzing the actual clinical performance of the healthcare provider continually to determine whether the actual clinical performance falls within defined thresholds (Abstract teaches assessing (analyzing) continuously and in real time any gaps or deficiencies in performance of the user (the actual clinical performance). [0059] teaches comparing performance to that of peers, benchmarks, and goals (defined thresholds). See also [0080, 0081]. [0063] teaches comparing change in performance and allowing modification of the pathway and its contents to maximize the impact. The Examiner interprets the pathway as not modified when the user meets (falls within) a peer group, benchmark, or goal.);
automatically defining a set of configurable conditions on the system application server that use data from the clinical data system, results from analyzing the actual clinical performance continually, and the defined thresholds to trigger granule suggestions to the health care provider ([0048] teaches web-based form capture of patient chart data (data from the clinical data system). [0053] teaches storing data in the data warehouse. [0043, 0061] teach rules (configurable conditions) that are defined and used to create the pathways and using the rules to create the opportunity for personalized pathways based on past performance (results). Abstract teaches assessing (analyzing) performance continuously and in real time (actual clinical performance). [0059] teaches comparing performance to that of peers, benchmarks, and goals (defined thresholds). [0063] teaches comparing change in performance and allowing modification of the pathway and its contents to maximize the impact. See also [0080, 0081]. The Examiner interprets the pathway as modified (triggered) based on user score compared to a peer group, benchmark, or goal.); 
electronically delivering the appropriate health care knowledge granule […] automatically as triggered by clinical performance ([0012] teaches web-based (electronic) solutions for delivering and tracking online CME. [0062, 0063] teach the pathways are provided to the user on a PIP webpage (see Fig. 7) and also displayed in the PIM (see Fig. 8).) The Examiner interprets delivery of selected CME course(s). The Examiner interprets modification of pathway(s) as triggered by performance/user scores compared to peers, benchmarks, or goals.);
recording the health care provider's interaction with the health care knowledge granule (see previous citation. [0015] teaches measurement and monitoring of quality and performance, coupled to organized curriculum that address individual provider needs as learners. [0034] teaches industry specific tracking of certifications and other metrics. The Examiner interprets tracking online CMEs as recording interaction with online CMEs.);
determining whether the interaction with the health care knowledge granule is indicative that the health care provider consumed the health care knowledge granule ([0066] teaches the user’s progress is tracked by the PIM. [0068] teaches a PIM certified for credits; and electing to share all or a part of their ePortfolio with external persons (e.g., mentors or managers) or organizations (e.g., American Board of Internal Medicine) for certification credit. The Examiner interprets an external person or organization as determining whether the interaction of the user with the CME class was sufficient to award credit.); and
recording continuing education credits based on the delivered health care knowledge granule if there is indication that the health care provider consumed the health care knowledge granule (Fig. 1 and [0034, 0066, 0068] teach activities completed within a performance module are reported in the ePortfolio module (“Credentials – Progress (CME Activities)”). Fig. 9 teaches Competencies and Recently Completed Activities and credits. The Examiner notes competency in a CME class is necessarily indicated by CME activity completion and credit.)

Myers may not teach the set of granules of health care knowledge (i.e., pathway) include […].
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of pathway(s) with teaching of Myers since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the ePortfolio information into the pathway information. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	
Myers does not teach 
based on the established preferences of the health care provider.
Dohring does teach 
Based on the established preferences of the health care provider ([0078] teaches a web-based educational system, which presents an activity from a set of alternate activities based on preference of the learner. [0099] teaches the learner freely browses, explores, and selects learning activities according to their interests and preferences (established preferences). Claim 46 teaches at least one selectable element to assess a desired area of interest is selected from continuing education for doctors, physical therapists, occupational therapists, psychologists, nurses, and nurse practitioners. See also Specification at pg. 17, Ln. 22-24.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Dohring with teaching of Myers since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Myers or Dohring. Presenting a continuous learning activity from a set of alternate continuous learning activities according to interests and preferences of a learner (e.g., a doctor) (as taught by Dohring) does not change or affect the performance improvement pathways and delivery of online CME of the method of Myers. Providing selected CME courses would be performed the same way even with the addition of presenting a continuous learning activity from a set of alternate continuous learning activities according to interests and preferences of a learner (e.g., a doctor). Since the functionalities of the elements in Myers and Dohring do not interfere with each other, the results of the combination would be predictable.

Regarding claim 2, Myers/Dohring teaches the method of claim 1 wherein
The clinical data system is an electronic health record (EHR) (Myers [0019] teaches employing data from multiple sources, such as electronic medical records. The Examiner interprets employing data from an electronic health record. Myers [0053] teaches to use electronic medical records as a source of information about patients, their treatments, and their outcomes. The Examiner interprets a source of information as a clinical data system. The Examiner interprets electronic medical records as information sourced from an EMR. The Examiner notes the interchangeability of EMR and EHR under broadest reasonable interpretation.)

Regarding claim 3, Myers/Dohring teaches the method of claim 1 wherein
The education credits can be substituted for electronic badges or other form of reward or recognition (The Examiner notes that an optional step is not required to occur and that “electronic badges or other form of reward or recognition” represent nonfunctional descriptive material.)

Regarding claim 4, Myers/Dohring teaches the method of claim 1 wherein the configurable conditions include 
data from a specific one of the health care providers and data from one or more care teams to which the health care provider is assigned (see previous citations. Myers [0069] teaches the project and content management module allows the administrator to set and update PIMs, including measures, standards, and PIPs to assess overall and individual performance; and Fig. 10B teaches conditional performance improvement pathways tied to particular credit scenarios. The Examiner interprets overall performance to include performance of the individuals on the care team of the practitioner. Myers [0018] teaches obtaining data about the performance of the organizational entity; and the practitioner may also compare their performance against their peers. Myers [0045] teaches the practitioner can see how their performance measures against peer groups. The Examiner interprets a peer group as a care team.)

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Dohring further in view of Cline et al. (US 2016/0358116).

Regarding claim 5, Myers/Dohring teaches the method of claim 4, wherein the configurable conditions include 
Comparisons of the health care provider or care team data against at least one of (1) established care standards […] (see previous citations. The Examiner interprets rules as configurable conditions. Myers [0045] teaches the practitioner can measure their performance against industry standards or peer groups. Myers [0076] teaches a PIM that includes standardized performance measures for a related performance improvement pathway (PIP); and a PIP includes online CME activities. Myers [0077] also teaches a target goal for a composite diabetic care measure. Myers [0080] teaches a practitioner enrolled in a Pay for Performance program; and a dashboard interface to provide the practitioner with measure alerts, for those measures for which the practitioner is below the standards configured by Plan X within the National Diabetes Foundation’s performance module for diabetic care. Myers [0081] teaches providing a comparison of a practitioner’s performance to industry standards, to peer groups, and also within sub-discipline.)

Myers/Dohring does not teach (2) the performance of other care teams within a provider organization, and (3) performance of other care teams that are outside the provider organization, independently of their performance against established care standards 
Cline does teach this: [0097] teaches the system measures, tracks, trends, and graphically represents care and quality metrics for providers and provider care teams; allows comparison of performance against measures such as, but not limited to, ACO and HEDIS measures, STAR ratings, as well as clinical guidelines; and compares productivity by user, groups of users, provider(s), practice(s), insurers, care teams, care team supervisor, etc. The Examiner interprets care teams as groups of users inside or outside a provider organization. The Examiner interprets productivity as a performance metric that is not based on a standard of care.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Cline with teaching of Myers/Moore since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Myers/Moore or Cline. Comparing productivity by groups of users (in the same or different provider organization) (as taught by Cline) does not change or affect the method of Myers/Moore. Configuration of rules would be performed the same way even with the addition of the comparison of productivity for groups of users (in the same or different provider organization). Since the functionalities .

Claim(s) 6-8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. in view of Alyuz Civitci et al. (US 2017/0169715).

Regarding claim 6, Myers teaches a computer-assisted method for delivering health care knowledge to a health care provider, based on actual clinical performance recorded in a clinical data system, comprising:
participating in interactions with patients and recording associated data in the clinical data system in communication with a system application server ([0013] teaches physician performance in Preventative Care, Care Management, Generic Prescribing, and Administrative (interactions with patients). [0019] teaches data from multiple sources, including electronic medical records (associated data in the EMR system). [0053] teaches a data warehouse, which receives and stores data. The Examiner interprets the data warehouse and EMR system as communicating.);
acquiring, by the system application server, relevant patient clinical data from the clinical data system ([0019] teaches to employ electronic medical records (EMRs). [0053] teaches to use EMRs as a source of information about patients, their treatments, and their outcomes. The Examiner interprets the data warehouse as receiving EMRs from an EMR system.);
automatically triggering one or more suggested health care knowledge granules based on performance of the health care provider, the one or more suggested health care knowledge granules disposed on a database of the system application server (see analogous claim 1 rejection. The Examiner notes that it is not clear what disposing information on a database entails. The Examiner notes that the data warehouse stores data.);
obtaining a request, by the system application server, from the health care provider to deliver the suggested health care knowledge granules (Fig. 8 element 808 teaches enrolling in CME course(s). The Examiner interprets a user as requesting enrollment in a competency-related or other type of activity. [0033] teaches an entity delivers e.g. interventional activities (information-related activity). [0017] teaches interventions, including education tools.);
delivering, by the database of the system application server, the suggested granules that are triggered for and/or requested by the health care provider (see analogous claim 1 rejection and above citations. [0053] teaches a data warehouse (server) that stores data (includes a database).);
recording an interaction of the health care provider with the health care knowledge granule on the system application server (see analogous claim 1 rejection. [0053] teaches bringing data to the data warehouse where it can be stored.);
determining, by the system application server, whether the interaction between the health care provider and health care knowledge granule was substantive (see analogous claim 1 rejection. [0053] teaches data can be stored in the data warehouse until required by a measure for calculation.); 
[…] to identify which continued education content is correlated with improved patient outcomes and under what conditions ([0045, 0046] teach pathway(s) are associated with CME classes. [0043] teaches identifying gaps in performance and points at which intervention may be required using self-assessment tools by which rules are developed for directing the user to a set of pathways including CME classes. The Specification (at pg. 3, Ln. 1-20) describes personalized continued education content as “nudging, addressing the skills necessary to improve the clinical outcomes of their specific patient populations”. The Examiner interprets continued education content as necessarily nudging (correlating with improvement… under what conditions).); and
recording, on the system application server, continuing education credits based on the delivered health care knowledge granule if there is indication that the health care provider had a substantive interaction with the health care knowledge granule (see analogous claim 1 rejection. [0053] teaches bringing data to the data warehouse where it can be stored.)

Myers may not teach training machine learning models to identify continued education content.
Alyuz Civitci teaches 
training machine learning models (Abstract teaches identifying a learning engagement state based on a personalized model (machine learning model) using a machine learning process and tailoring computerized provision (identification) of an educational program (Myer’s CME class(es)) to the learner based on the learning engagement state. [0012] teaches the personalized model is generated by retraining a generic model (machine learning model). The Examiner interprets both models as trained.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the of user state model of Alyuz Civitci to provide educational programs based on personalized model output and to use this information as part of a method related to continuous performance improvement as taught by Myers, with the motivation of improving the learner’s ability to learn and the quality of presented learning content using machine learning techniques (see Alyuz Civitci at Para. 0003).

Regarding claim 7, Myers/Alyuz Civitci teaches the method of claim 6 wherein
The clinical data system is an electronic health record (EHR) ([0019] teaches employing data from multiple sources, such as electronic medical records. The Examiner interprets employing data from an electronic health record. [0053] teaches to use electronic medical records as a source of information about patients, their treatments, and their outcomes. The Examiner interprets a source of information as a clinical data system. The Examiner interprets electronic medical records as information sourced from an EMR. The Examiner notes the interchangeability of EMR and EHR under broadest reasonable interpretation.)

Regarding claim 8, Myers/Alyuz Civitci teaches the method of claim 6, further comprising
Triggering one or more health care knowledge suggestions based on performance of the health care provider and one or more care teams to which the health care provider is assigned (see previous citations. [0018] teaches tailoring a performance improvement pathway to the user and their specific set of competencies and deficiencies; reanalyzing the performance to confirm improvement; and comparing user performance against their peers. [0081] teaches scoring below a plan goal and a peer group can be resolved with recommended performance improvement pathways. [0076] teaches a recommended PIP can include online CME activities.)

Regarding claim 10, Myers/Alyuz Civitci teaches the method of claim 6 further comprising:
Accessing at least one related granule health care knowledge ([0045] teaches direct links to industry-specific courses (e.g., CME classes). The Examiner interprets a practitioner accessing the CME class content); and
Documenting continuing education credits based on the at least one related granules of health care knowledge ([0045] teaches the system’s internal document management system. [0067] teaches the ePortfolio tracks credentials, licensure, certification, and materials related to the lifetime learning of the user. Fig. 1 teaches the ePortfolio records University Hospital CME Activities and Credits.)

Regarding claim 11, Myers/Alyuz Civitci teaches the method of claim 6 further comprising
Extracting clinical data from the clinical data system used by the health care provider to record a patient's demographic and clinical information, including at least one of problem lists, clinical procedures, diagnostic codes, ancillary service orders, and results of the ancillary service orders (see previous citations. Fig. 3C teaches “Add Patient” to associate a patient with a measure set; and the patient’s Demographics and Diagnosis. The Examiner interprets the patient’s Diagnosis as clinical information. Fig. 3C also teaches CMS: Physician Quality Reporting Initiative measure set. The Examiner interprets the CMS measure set as a problem list (e.g., “Has the patient been diagnosed with heart failure?” The Examiner notes that only one of these is required for the claim to be met. Also, the Examiner notes that “to record a patient’s demographic and clinical information, including at least one of problem lists, clinical procedures, diagnostic codes, ancillary service orders, and results of the ancillary service orders” is nonfunctional information as there is no indication that the data is actually used in the claim.)

Regarding claim 12, Myers/Alyuz Civitci teaches the method of claim 6 further comprising
Computing at least one of quality clinical measures, gaps in care, outcomes, and other objective measures for the health care provider ([0013] teaches the PQIPs program presents physicians with their performance (i.e., a scorecard) using composite measures (a sum total of a series of other quality measures). [0033] teaches a platform for continuous quality improvement and a system for continuously measuring performance in real time. The Examiner interprets measures as quality clinical measures. [0077] teaches an overall composite measure for diabetic care that includes several measures. [0078] teaches measure calculation, e.g. calculate the diabetic care measures. [0080] teaches a performance module for diabetic care is associated with a Diabetic Care measure. The Examiner notes only one of these is required for the claim to be met.)

Regarding claim 13, Myers/Alyuz Civitci teaches the method of claim 6 further comprising 
comparing at least one of quality clinical measures, gaps in care, outcomes, and other objective measures against at least one of (1) established clinical care standards, (2) performance of other care teams within a provider organization, and (3) performance of other care teams that are outside the provider organization, independently of their performance against standards using reinforcement learning algorithms focused on improving patient outcomes (see previous citations. [0077] teaches Plan X establishes a target goal for their P4P program, for the composite diabetic care measure to equal to 75%. [0081] teaches analysis of performance on a measure and scoring performance on a measure in percent (e.g., Dr. A scored 65% for Diabetic Care); and comparing performance to industry standards, to peer groups, and also within a sub-discipline. [0083] teaches a continuous practice performance monitor and a green light on a measure, indicating meeting a standard for a measure. The Examiner notes that focusing on “improving patient outcomes” is an intended use of reinforcement learning algorithms, which is not required to occur. The Examiner interprets reinforcement learning algorithms as a machine learning model based on the disclosure of a reinforcement learning model (see Specification, pg. 20, Ln. 15-16).)

Regarding claim 14, Myers/Alyuz Civitci teaches the method of claim 6 further comprising
Triggering health care knowledge suggestions based on the results of at least one of a comparison of quality clinical measures, gaps in care, outcomes, and other objective measures for the health care provider (see previous citations. [0081] teaches several performance improvement pathways are recommended to help improve performance; selecting a PIP; and enrollment in a PIP. The Examiner interprets a PIP including an online CME course. [0082] teaches options provided in a PIP; selecting to take an online CME course to close a knowledge gap that was identified through self-assessment.)

Regarding claim 15, Myers/Alyuz Civitci teaches the method of claim 14 further comprising 
saving the health care knowledge suggestions as alerts in a queue that the health care provider can respond to whenever it is convenient ([0080] teaches the dashboard interface provides a doctor (e.g. “Dr. A”) with details regarding measure alerts (see Fig. 1), for those measures for which the doctor is below the standards configured by Plan X within the NDF’s performance module for diabetic care; and the doctor may click on the Measure Alert for Diabetic Care to get transferred to a second page. [0081] teaches analysis of the doctor’s performance on Measure Alert for Diabetic Care; and the second page heading “How do I improve?” (see Fig. 8). [0064] and Fig. 8 teach specific recommended steps to take along the performance pathway to improve the measure category, e.g., a CME type recommendation, under Personal Interventions 804. The Examiner interprets the enrolled performance improvement pathway recommended steps as a queue using Fig. 1 (“Current Activities”). See also previous citations.)

Regarding claim 16, Myers/Alyuz Civitci teaches the method of claim 15 further comprising 
capturing a response to the alerts by the health care provider (see previous citations. The Examiner interprets “Enrolled Performance Improvement Pathways” and “Progress (CME Activities)” (under the Credentials section) as a response to the measure alerts captured on the dashboard interface (Fig.1).)

Regarding claim 18, Myers/Alyuz Civitci teaches the method of claim 6 further comprising 
recording details of an interaction of the health care provider with the delivered health care knowledge granule (see analogous claims 1 and 6 rejections.)

Regarding claim 19, Myers/Alyuz Civitci teaches the method of claim 18 further comprising
Using details of the health care provider’s interaction to determine whether the health care provider's interaction with the health care knowledge granule was substantive or not (see analogous claims 1 and 6 rejections. The Examiner interprets the completion of a pathway to indicate that the pathway was substantive (there being absolutely no indication to how to determine if something is “substantive or not”).)

Regarding claim 20, Myers/Alyuz Civitci teaches the method of claim 19 further comprising 
issuing the continuing education credits in favor of the health care provider for any knowledge granule where the health care provider’s interaction was substantive (see analogous claims 1 and 6 rejections.)

Claim(s) 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Dohring and Alyuz Civitci.

Regarding claim 9, Myers/Dohring teaches the method of claim 1, which is analogous to claim 6, and Myers/Alyuz Civitci teaches the method of claim 6, further comprising
Delivering a requested health care knowledge granule based on saved or inferred preferences of the health care provider using machine learning algorithms (see previous citations in claim 1 and claim 6 prior art rejections. The Examiner interprets Dohring’s preferences as established preferences, i.e., saved or inferred preferences.)

Regarding claim 17, Myers/Dohring teaches the method of claim 1, which is analogous to claim 6, and Myers/Alyuz Civitci teaches the method of claim 6 further comprising
delivering the suggested health care knowledge granules that were approved for delivery by the health care provider in a manner, format, or method associated with saved or inferred preferences of the health care provider (see previous citations in claim 1 and claim 6 prior art rejections. The Examiner interprets Dohring’s preferences as established preferences, i.e., saved or inferred preferences.)


Response to Arguments
Drawings
Regarding the drawing objection(s), the Applicant has submitted replacement drawings and has amended the Specification which has alleviated the Drawing issues.
The Drawings are accepted.

Claim Objections
Regarding the objection(s) to claim 13, the Applicant has amended the claims, which has alleviated the minor claim informalities. As such, the claim objections have been withdrawn.

Rejections under 35 U.S.C. §112(b)
Regarding the rejection of Claims 1-20, the Applicant has amended the claims to overcome the previous indefiniteness rejections. As such, the indefiniteness rejections have been withdrawn.

Rejection under 35 U.S.C. §102
Regarding the rejection of Claims 6-8, 10-16, and 18-20, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons.
Applicant argues:
	(a) “Myers is incomplete as compared with the instant claim 6, as amended, where Applicant describes the pre-defined set of granules in a database and the user can be given suggestions on granules to consume based on performance factors” (Remarks, pg. 10).
Regarding (a), the Examiner respectfully disagrees. The Examiner notes that it is unclear which limitation of claim 6 is being described. The Examiner submits the basis of rejection as necessitated by amendment. Given the broadest reasonable interpretation, Myers or Myers/Alyuz Civitci teaches and/or aqnticipates (or alternately, obvious, making the argument moot) the argued features. The granules are not recited as either defined or pre-defined. The thresholds are recited as defined. The Examiner 	
	(b) “in instant claim 6, the system can determine whether the granule of knowledge was consumed properly and grant the CME credits to the user based on a predetermined credit assigned to the granule of knowledge” (Remarks, pg. 10).
Regarding (b), the Examiner respectfully disagrees for reason(s) given in Regarding (a). It is unclear which recited portions of claim 6 are being described, so the Examiner directs the Applicant to the basis of rejection.
	(c) “Claim 6 has been amended to make these features more clear through the recitation of the application server and how the server interacts within the various steps of the instantly claimed method.”
Regarding (c), the Examiner respectfully submits that the prior art rejection of claim 6 has been adjusted accordingly. Given the broadest reasonable interpretation, Myers teaches and/or anticipates or Myers/Alyuz Civitci teaches and/or renders obvious the argued features. The Examiner notes arguments based on amended features are moot.

Regarding the rejection of dependent claims 7-8, 10-16 and 18-20, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also maintained.




Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-5, 9, and 17, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. 
Applicant argues:
“the system of Myers is incomplete as compared with the instant claim 1, as amended, where Applicant describes the pre-defined set of granules where the user can be given suggestions on granules to consume based on performance factors” (Remarks, pg. 11).
Regarding (a), the Examiner respectfully disagrees. The Examiner notes that it is unclear which limitation of claim 1 is being described. The Examiner submits the basis of rejection as necessitated by amendment. Given the broadest reasonable interpretation, Myers or Myers/Dohring teaches and/or renders obvious the argued features. The granules are not recited as either defined or pre-defined. The thresholds are recited as defined. The Examiner notes the Specification discloses threshold values (at pg. 4, Ln. 11) and pre-defined communications channels (at pg. 14, Ln. 25).
“Applicant has better define[d] these granules to be more than just a performance improvement pathway, but actual content... Such actual content is not part of the system of Myers” (Remarks, pg. 11-12).
Regarding (b), the Examiner respectfully disagrees. The Examiner submits the basis of rejection as necessitated by amendment. Myers teaches competencies (i.e., skills and 
“The concept presented by Myers is completely disconnected from clinical workflows and does not establish the relationships between a piece of training (or educational content/nudge or granule of knowledge) with any improvements in clinical outcomes” (Remarks, pg. 12).
Regarding (c), the Examiner respectfully disagrees. The Examiner submits the basis of rejection as necessitated by amendment. Given the broadest reasonable interpretation, Myers in view of Dohring and/or Alyuz Civitci teaches and/or renders obvious the features recited in claim 1 and/or claim 13. The Examiner notes any arguments/remarks made in regards to claim 13 features added in amendment are moot. The Examiner suggests reciting claim features in such a way that the Examiner can rely more readily on the disclosure rather than searching the plain meaning and/or terms of art. Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g., clinical workflows, i.e., the disclosed patient workflows assignments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
“claim 1 is clarified to describe that the system application server continually assesses the "real time" data” (Remarks, pg. 12).
Regarding (d), the Examiner respectfully disagrees. The Examiner submits the basis of rejection as necessitated by amendment. Given broadest reasonable interpretation, Myers at Abstract, etc. teaches assessing (i.e., analyzing) continuously and in “real time” any gaps or deficiencies in performance of the user (i.e., the actual clinical performance).
“determine whether the granule of knowledge was consumed properly and grant the continuing education credits to the user based on a predetermined credit assigned to the granule of knowledge” (Remarks, pg. 12).
Regarding (e), the Examiner respectfully disagrees. The Examiner submits the basis of rejection. Clarification is required as to what features recited in the claim(s) are being argued.

Regarding the rejection of Claims 2-5, 9 and 17, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any 
Applicant argues:
“Applicant submits that… the system further contains the… stored in the system application server” (Remarks, pg. 14).
Regarding (a), the Examiner respectfully submits the basis of rejection. The system application server has been considered an additional element but found to provide neither practical application nor significantly more. Accordingly, the claims are directed to an abstract idea.
“a complete system for tracking performance, determining a threshold of low performance, automatically by reviewing the clinical data, and providing education offerings to the provider to address these specifically identified areas of improvement.”
Regarding (b), the Examiner respectfully submits that this is an example of an improved abstract idea but for the system additional elements considered in the basis of rejection. The Examiner respectfully submits that while the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea. The abstract idea involves rules or steps or instructions that are followed by a human interacting with a computer. See also the basis of rejection.	 
“Such a review by a human, by providing the continual assessment, as instantly claimed, would be virtually impossible but for the system of the present invention” (Remarks, pg. 14).
Regarding (c), the Examiner respectfully submits that the computer and/or computer components are considered additional elements. The Examiner submits that utilizing a computer to perform an abstract idea in a faster or more accurate (e.g. continuous) manner is utilizing a computer for what it was deigned to do and is insufficient to provide a practical application or significantly more. See Alice Corp.
“Applicant submits that the instant claims,… , are nonetheless not "directed to" a judicial exception under USPTO Step 2A” (Remarks, pg. 15).
Regarding (d), the Examiner respectfully disagrees. The Examiner submits that the additional elements are considered as drafted to provide neither a practical application nor significantly more, i.e., to not integrate the abstract idea into a practical application, i.e., to be “directed to” the abstract idea of organizing human activity, which includes managing personal behavior or interactions between people.
“the system contains the actual education and provided continuing education credit that, in claim 6, is stored in the system application server” (Remarks, pg. 15).
Regarding (e), the Examiner respectfully submits that the argued feature of the system application server is a general computer that does not impose a meaningful limit on the judicial exception. See the basis of rejection.
“Applicant submits that this is beyond "organizing human activity" by providing a complete system for tracking performance, determining a threshold of low performance, automatically by reviewing the clinical data, and providing education offerings to the provider to address these specifically identified areas of improvement” (Remarks, pg. 15).
Regarding (f), the Examiner respectfully disagrees. Aside from the claims’ recited additional elements, the argued features describe an improved abstract idea involving a human following rules or steps. While the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea.	
“Such a review by a human, by providing the continual assessment, as instantly claimed, would be virtually impossible but for the system of the present invention” (Remarks, pg. 15).
Regarding (g), see similarly Regarding (c). See Alice Corp. Also, this is not a practical application by any measure provided for in the 2019 Patent Eligibility Guidance.
“amended claim 13 to describe the use of machine learning algorithms focused on improving patient outcomes. Such concepts are beyond any abstract idea and should be patent eligible under 35 USC 101” (Remarks, pg. 16).
Regarding (h), the Examiner respectfully disagrees. The claimed machine learning algorithms (disclosed as singular in the Specification at pg. 20, Ln. 25-31) are used as drafted as a tool in the “apply it” sense in claims 6 and 13. The machine learning algorithm(s) as drafted does not provide a practical application. As such, the claims are directed to an abstract idea and further considered as generally linking. See the basis of rejection. See the Examiner’s suggestion. See also the 2019 PEG Examples: Abstract Ideas, Example 39, “Method for Training a Neural Network for Facial Detection”, e.g. “creating a first training set comprising… training the neural network in a first stage using the first training set”.
“Clearly, the system of the present invention is significantly more than any recited abstract idea” (Remarks, pg. 16).
Regarding (i), the Examiner respectfully disagrees. The Examiner submits that the basis of rejection considers the recited additional elements for significantly more, but they do not provide such inventive concept (“significantly more”).
“there is significantly more recited than the claimed judicial exception of mental processes, in terms of a process that can be performed in the human mind or by a human using pen and paper” (Remarks, pg. 17).
Regarding (j), the Examiner respectfully submits that the point is moot as the identified abstract idea is considered a certain method of organizing human activity. The identified abstract idea under the broadest reasonable interpretation (BRI) covers a method of organizing human activity and amounts to a health care professional following a series of rules or steps to receive continuing education. Under BRI, the identified abstract idea covers managing personal behavior or interactions between people including a person’s interaction with a computer, falling within the "methods of organizing human activity" grouping of abstract ideas. See also 2019 PEG.

Regarding the rejection of Claims 2-5 and 7-20, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also maintained.
		




 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moore (US 2011/0178813) for teaching automated continuing medical education system.
Wang et al. (US 2014/0186817) for teaching ranking and recommendation of open education materials, extracting multiple learning-specific features from learning materials (see Abstract), a ranking and recommendation engine and calculating a rank R for learning materials (see [0061]), and weighing factors and refining weighing factors using machine learning for optimizing the calculated rank R (see [0062], “ranking scores” of Fig. 2A).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/J.M.W./Examiner, Art Unit 3626             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626